Exhibit 10.ii.iii.

SUPPLY AGREEMENT

TSP – ARGENTINA

 

DATE:    APRIL 25, 2008 SELLER:    CARGILL S.A.C.I. BUYER:    MOSAIC DE
ARGENTINA S.A. PRODUCT:    TSP SPECIFICATIONS:    TYPICAL MOSAIC SPECIFICATIONS
MARKET:    ARGENTINA PERIOD:    ONE-TIME SPOT SALE PRICING:    $ 500 MT
QUANTITY:    2,400 MT DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:
   100% AGAINST INVOICE AFTER 7 WORKING DAYS

 

CARGILL S.A.C.I.     MOSAIC DE ARGENTINA S.A. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 